DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/25/2020.

Claims 1, 5-7, 10-22 are pending and being examined.  Claims 2-4 and 9 are canceled.  Claim 8 is canceled and claim 22 is amended through an Examiner’s amendment.  

Claims 1, 5-7, and 10-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie Graham on 02/23/2021.
The application has been amended as follows: 
Claim 8 is canceled.
22.    (Currently amended) The method of Claim 1

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the filtration medium comprises an impregnate consisting of sulfamic acid and wherein at least one of the contaminants is formaldehyde”.
Nebergall et al. (US 2012/0058885 A1) and Olson et al. (US 2014/0255279 A1) are considered to be the closest prior art.
Nebergall teaches a method of for removing a combination of two or more contaminants from a fluid stream comprising filtering the fluid stream with a filtration medium (i.e., activated carbon) wherein at least one of the contaminants is formaldehyde (Nebergall, [0131]).  Nebergall teaches activated carbon also absorbs mercury (Nebergall, [0131]) and certain chemical treatments may be used to enhance the absorbing properties of activated carbon sorbents (Nebergall, [0133])
Olson teaches impregnation of activated carbon with a nitrogen containing compound that is derived from sulfamic acid (Olson, [0037], [0065]).
Nebergall and Olson, alone or combined, do not teach nor obviate a filtration medium comprising an impregnate consisting of sulfamic acid to remove formaldehyde from a fluid stream.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANITA NASSIRI-MOTLAGH/
Primary Examiner, Art Unit 1734